351 F.2d 383
John STEIN, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 22251.
United States Court of Appeals Fifth Circuit.
Oct. 15, 1965.

Donald C. Lehman, Asst. U.S. Atty., Jacksonville, Fla., Edward F. Boardman, U.S. Atty., Middle Dist. of Florida, for appellee.
Before JONES and BELL, Circuit Judges, and JOHNSON, District Judge.
PER CURIAM:


1
The appellant was arrested in possession of a stolen automobile, admitted his guilt as to the theft and transportation of it in interstate commerce.  Upon being arraigned, he was twice asked by the judge and once by the prosecuting attorney if he desired counsel.  With a full explanation, he waived indictment, entered a plea of guilty and after proof by a Government agent was adjudged guilty and sentenced.  He now complains that he was denied his right to counsel.  He contended on an application made under 28 U.S.C.A. 2255 that he was afflicted with a 'seizure amnesia blackout' which prevented him from understanding trial procedures and that his waiver of counsel and plea of guilty were not understandingly made.  The appellant's contentions are not established and relief was properly denied by the district court.  Its judgment is


2
Affirmed.